



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Nicholson, 2016 ONCA 677

DATE: 20160912

DOCKET: C61985

MacPherson, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jermaine Nicholson

Appellant

Jermaine Nicholson, acting in person

Joseph Di Luca, duty counsel

Geoffrey Roy, for the respondent

Heard: September 7, 2016

On appeal from the conviction entered on January 28, 2016
    and the sentence imposed on April 4, 2016 by Justice Miller of the Superior
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant contends the trial judge did not have jurisdiction over
    his trial. He is wrong. The appeal is dismissed.


